Citation Nr: 1311885	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  12-08 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than November 18, 2003 for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO) that granted entitlement to service connection for PTSD at a 70 percent disability rating, as of November 18, 2003.

The Veteran filed a notice of disagreement with the effective date and disability rating assigned in this decision in June 2011.  In a November 2011 rating decision, the RO granted a 100 percent disability rating for the Veteran's PTSD, effective November 18, 2003, and notified the Veteran that, since the maximum evaluation had been assigned, this was a full grant of benefits sought on appeal with regard to the issue of an increased disability rating.   

The Veteran's representative has contended that her claim for a (TDIU) is still on appeal.  However, the Veteran has been assigned a total rating for her service-connected PTSD for the entire appeals period.  The Board notes that it is not categorically true that assignment of a total schedular rating, such as that currently assigned for PTSD, renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the Court held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Bradley, 22 Vet. App. at 293.  However, in this case, as the evidence reflects that the Veteran is unable to work solely due to her PTSD, a separate claim for a TDIU is not warranted.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  An October 1961 rating decision denying entitlement to service connection for psychoneurosis, depressive reaction, is final.

2.  In correspondence received on November 18, 2003, the Veteran submitted a claim for entitlement to service connection for PTSD.

3.  No communication received from the last final decision in October 1961 to November 18, 2003 may be interpreted as an informal claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The October 1961 rating decision denying service connection for psychoneurosis, depressive reaction is final; the Veteran has not claimed, and the record does not otherwise indicate, that there was clear and unmistakable error (CUE) in this decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. § 3.105(a), 3.156 (2012).

2.  The criteria for an effective date prior to November 18, 2003, for the award of service connection for PTSD have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for PTSD, courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to this issue. 

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, her statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 

Earlier effective date

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for PTSD.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation received after final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.

Evidence from a private physician or layman will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).

Finally, 38 C.F.R. § 3.400 states that the effective date for an award of compensation should be the later of the date of receipt of the claim or the date entitlement arose.  In McGrath v. Gober, 14 Vet. App. 28, 35 (2000), the Court held that a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, and that the date the evidence is submitted or received is irrelevant when considering the effective date of an award.

As an initial matter, the Board notes that the Veteran was previously denied entitlement to service connection for a psychiatric disability-psychoneurosis, depressive reaction-in an October 1961 rating decision. 

If new and material evidence is received during the applicable appellate period following a RO decision (1 year for a rating decision) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  If new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim."  Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

No new and material evidence within the meaning of 38 C.F.R. § 3.156 was received within one year from the issuance of the October 1961 rating decision.  Moreover, the Veteran has not alleged that there was CUE in the March 1996 rating decision.  See Simmons v. Principi, 17 Vet. App. 104 (2003) (allegations of CUE must be plead with specificity).

The Board notes here that the Veteran's representative has alleged that, in 2005, the Veteran submitted service records describing what happened to her unit in service in support of her claim for entitlement to service connection for PTSD, and that in its May 2011 decision, the Board referred to these records in granting her claim.  The Veteran's representative argues that "because the grant of benefits was based upon the receipt of new service records, the VA should apply 38 C.F.R. § 3.156(c) and award her service connection back to the date of the originally claim in 1961."  See statement from representative dated February 2, 2012.  

The relevant section of the regulation reads as follows: (c) Service department records. (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source. (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim. (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence. Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2012) (emphasis added).

The record referred to by the Veteran's representative is a brochure regarding the history of the Women's Army Corps by Judith Bellafaire, published January 1, 1993, printed from the internet and also sold as a paperback.  See http://www.history.army.mil/brochures/WAC/WAC.HTM. 

Such a document is not considered an official service department record.  In addition, this brochure was not published until 1993, over 30 years after the October 1961 rating decision denying entitlement to service connection for psychoneurosis, depressive reaction.  As such, this evidence is of no probative value with regard to the Veteran's claim for an earlier effective date for entitlement to service connection for PTSD.

The next question for consideration is whether the Veteran filed a new claim for service connection for a psychiatric disorder after the October 1961 rating decision became final but before she filed the instant claim on appeal in November 2003. 

The Board finds that, based on the evidence in the claims file, there was no communication from the Veteran that could be interpreted as a claim for benefits for a psychiatric disorder during this timeframe.  In support of her claim that the effective date should go back to the date of the October 1961 rating decision, the Veteran's representative has argued that a December 2004 VA examination report, showing that the Veteran developed PTSD upon her return from the war, provides evidence upon which to base a grant of an earlier effective date.  However, the regulation with regard to an earlier effective date for entitlement to service connection is clear in this regard.  The earliest effective date assigned will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. §§ 3.400, 3.400(b)(2).  Thus, while this evidence arguably shows that the Veteran had a diagnosis of PTSD upon her return from the war, the proper effective date in this case, in accordance with the regulation, is the date of claim as this is the later date.  In addition, this examination was provided to the Veteran after she filed her claim in November 2003, and therefore would not provide an effective date earlier that the October 1961 decision for the grant of entitlement to service connection for PTSD, as this evidence was not in existence at that time.

The Board has reviewed the record and finds no other communication prior to her November 18, 2003 claim that would qualify as a claim for benefits for a psychiatric disorder, to include PTSD.

In reaching the above determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 18, 2003 for service connection for PTSD is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


